                                          Case 1:20-cv-00499-NONE-SKO Document 21 Filed 01/04/21 Page 1 of 4


                                      1    MATTHEW S. FOY (SBN: 187238)
                                           mfoy@grsm.com
                                      2    JENNIFER N. WAHLGREN (SBN: 249556)
                                           jwahlgren@grsm.com
                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                           275 Battery Street, Suite 2000
                                      4    San Francisco, CA 94111
                                           Telephone: (415) 875-3174
                                      5    Facsimile: (415) 986-8054

                                      6    Attorneys for Defendants
                                           AMGUARD INSURANCE COMPANY and
                                      7    WESTGUARD INSURANCE COMPANY

                                      8
                                                                   UNITED STATES DISTRICT COURT
                                      9
                                                                  EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                           DON JUAN FOODS, INC., a California         CASE NO. 1:20-CV-00499-NONE-
   275 Battery Street, Suite 2000




                                     12    Corporation,                               SKO
     San Francisco, CA 94111




                                     13                             Plaintiff,        STIPULATION TO MODIFY
                                                                                      SCHEDULING ORDER TO
                                     14          v.                                   EXTEND THE LITIGATION
                                                                                      DEADLINES; ORDER
                                     15    AMGUARD INSURANCE COMPANY, a
                                           Pennsylvania Corporation; WESTGUARD        (Doc. 20)
                                     16    INSURANCE COMPANY, a Pennsylvania
                                           Corporation; and DOES 1-20 inclusive,      Accompanying Document:
                                     17                                               Declaration of Jennifer N. Wahlgren
                                                                    Defendants.
                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                            -1-
                                               STIPULATION TO MODIFY SCHEDULING ORDER TO EXTEND LITIGATION
                                                                     DEADLINES; ORDER
                                          Case 1:20-cv-00499-NONE-SKO Document 21 Filed 01/04/21 Page 2 of 4


                                      1           Plaintiff Don Juan Foods, Inc. (“Plaintiff”) and Defendants AmGUARD Insurance

                                      2    Company and WestGUARD Insurance Company (collectively “the Parties”) stipulate as follows:

                                      3           WHEREAS, on July 7, 2020, this Court issued a Scheduling Order setting forth deadlines.

                                      4           WHEREAS, the Parties met and conferred, and stipulated that in order to account for an

                                      5    extension of time for Defendants to respond to Plaintiff’s discovery requests, the deadlines for

                                      6    expert discovery should be continued.

                                      7           WHEREAS, on November 3, 2020, this Court granted the Parties’ stipulation to extend the

                                      8    deadlines for expert discovery.

                                      9           WHEREAS, the Parties met and conferred, and agree that in order to allow time to
                                     10    complete private mediation and to account for potential delays in discovery due to the COVID-19

                                     11    pandemic, the litigation deadlines should be continued. (Declaration of Jennifer Wahlgren, ¶¶2 –
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12    3.)
     San Francisco, CA 94111




                                     13           WHEREAS, The Parties seek to continue the litigation deadlines as follows:

                                     14    EVENT                             CURRENT DEADLINE              PROPOSED DEADLINE

                                     15    Non-Expert Discovery              February 12, 2021             April 16, 2021

                                     16    Designation of Opening Experts January 12, 2021                 March 12, 2021
                                           with Reports
                                     17
                                           Designation of Rebuttal Experts   January 26, 2021              March 26, 2021
                                     18    with Reports

                                     19    Expert Discovery Cutoff           April 9, 2021                 June 11, 2021

                                     20    Non-Dispositive Motion Filing     April 23, 2021                June 25, 2021

                                     21    Non-Dispositive Motion Hearing May 19, 2021                     July 28, 2021

                                     22    Dispositive Motion Filing         April 23, 2021                June 25, 2021

                                     23    Dispositive Motion Hearing        According to Local Rules      According to Local Rules

                                     24
                                           ///
                                     25
                                           ///
                                     26
                                     27    ///

                                     28    ///
                                                                              -2-
                                                 STIPULATION TO MODIFY SCHEDULING ORDER TO EXTEND LITIGATION
                                                                       DEADLINES; ORDER
                                            Case 1:20-cv-00499-NONE-SKO Document 21 Filed 01/04/21 Page 3 of 4


                                        1           WHEREAS, the Parties are not requesting a continuance of the Pre-Trial Conference,

                                        2    which is currently set for September 29, 2021, at 8:15 a.m. in Courtroom 4.

                                        3           IT IS SO STIPULATED.
                                        4
                                              Dated: December 28, 2020                    GORDON REES SCULLY MANSUKHANI,
                                        5                                                 LLP

                                        6

                                        7                                                 By /s/ Jennifer N. Wahlgren
                                                                                                Matthew S. Foy
                                        8                                                       Jennifer N. Wahlgren
                                                                                          Attorneys for Defendants
                                        9                                                 AMGUARD INSURANCE COMPANY and
                                       10                                                 WESTGUARD INSURANCE COMPANY

                                       11     Dated: December 28, 2020                    MERLIN LAW GROUP, P.A.
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                       13                                                 By /s/ Michael J. Ponzo
                                                                                           (as authorized on 12.28.20)
                                       14                                                       Michael J. Ponzo
                                                                                                Victor Jacobellis
                                       15                                                       Daniel J. Veroff
                                                                                          Attorneys for Defendants
                                       16
                                                                                          DON JUAN FOODS, INC.
                                       17

                                       18    ///

                                       19    ///

                                       20    ///

                                       21    ///

                                       22    ///

                                       23    ///

                                       24    ///

                                       25    ///

                                       26    ///

                                       27    ///

                                       28    ///
1210275/51393595v.1

                                                                                -3-
                                                   STIPULATION TO MODIFY SCHEDULING ORDER TO EXTEND LITIGATION
                                                                         DEADLINES; ORDER
                                            Case 1:20-cv-00499-NONE-SKO Document 21 Filed 01/04/21 Page 4 of 4


                                        1                                                          ORDER

                                        2             Pursuant to the foregoing Stipulation by the Parties, IT IS HEREBY ORDERED:

                                        3             That the deadlines set forth in the Scheduling Order (Docs. 15 & 18) be continued as

                                        4    follows:

                                        5

                                        6    EVENT                                   PREVIOUS DEADLINE                        NEW DEADLINE

                                        7    Non-Expert Discovery                    February 12, 2021                        April 16, 2021

                                        8    Designation of Opening                  January 12, 2021                         March 12, 2021
                                             Experts with Reports
                                        9
                                             Designation of Rebuttal                 January 26, 2021                         March 26, 2021
                                       10    Experts with Reports

                                       11    Expert Discovery Cutoff                 April 9, 2021                            June 11, 2021
  Gordon Rees Scully Mansukhani, LLP




                                             Non-Dispositive Motion Filing April 23, 2021                                     June 25, 2021
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                       13    Non-Dispositive Motion                  May 19, 2021                             July 28, 2021
                                             Hearing
                                       14
                                             Dispositive Motion Filing               April 23, 2021                           June 25, 2021
                                       15
                                             Dispositive Motion Hearing              According to Local Rules                 According to Local Rules
                                       16
                                             Pre-Trial Conference                    September 29, 2021                       November 17, 20211
                                       17

                                       18

                                       19    IT IS SO ORDERED.
                                       20

                                       21
                                             Dated:      January 4, 2021                                               /s/   Sheila K. Oberto                     .
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                             1
                                              The Court has continued the pretrial conference to allow adequate time for the Court to rule on the parties’ dispositive
1210275/51393595v.1                          motions and to permit the parties sufficient time to prepare their pretrial submissions.
                                                                                 -4-
                                                    STIPULATION TO MODIFY SCHEDULING ORDER TO EXTEND LITIGATION
                                                                          DEADLINES; ORDER
